Citation Nr: 1707991	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-23 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected coronary artery disease, post-operative residuals, for accrued benefits purposes, between November 2, 1997 and September 6, 2001, and from January 1, 2002.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2011, the appellant testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

The issue on appeal was remanded for further development in October 2011.  
Specifically, the Board instructed that a supplemental statement of the case be issued pursuant to an accrued benefits claim for an increased rating for coronary artery disease.  Such a supplemental statement of the case was issued on in August 2015.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

During the development period, in an April 2016 rating decision, service connection for accrued benefits purposes was granted with a 30 percent evaluation from November 2, 1997.  An evaluation of 100 percent was assigned from September 7, 2001 to December 31, 2001 and a 30 percent disability rating was assigned thereafter.  The issue has been recharacterized above to reflect these changes.  As 100 percent is the highest available rating, the period between September 7, 2001 and December 31, 2001, will not be considered in the analysis, below.



FINDINGS OF FACT

1.  At the time of his death, the Veteran had a pending claim before the RO for an increased rating in excess of 10 percent for coronary artery disease.

2.  In a correspondence received on November 2, 1997, the Veteran made a claim for non-service connection pension and submitted medical evidence in support of his claim that demonstrated coronary artery disease.  

3.  The Veteran served in the Republic of Vietnam and, therefore, it is presumed that he was exposed to herbicides, including the dioxin in Agent Orange, while there.  VA first received evidence of coronary artery disease on November 2, 1997. 

4.  From November 2, 1997 to September 6, 2001, the evidence does not demonstrate that the Veteran's coronary artery disease prevented, following typical history of acute coronary occlusion or thrombosis, or with history of substantiated repeated anginal attacks, more than light manual labor; or more than one episode of acute congestive heart failure in the past year; workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

5.  From January 1, 2002, the evidence does not demonstrate that the Veteran's coronary artery disease prevented, following typical history of acute coronary occlusion or thrombosis, or with history of substantiated repeated anginal attacks, more than light manual labor; or more than one episode of acute congestive heart failure in the past year; workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

CONCLUSIONS OF LAW

1.  The appellant is entitled to a review as to entitlement to an increased rating for  coronary artery disease status post coronary artery bypass surgery for accrued benefits purposes from November 2, 1997.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 3.186(f)(2).  (2016).

2.  From November 2, 1997 to September 6, 2001, the criteria for a rating in excess of 30 percent for service-connected coronary artery disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (1997 & 2016).

3.  From January 1, 2002, the criteria for a rating in excess of 30 percent for service-connected coronary artery disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (1997 & 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  
However, in accrued benefits claims, the Board observes that further development of the appellant's claim is not necessary.  The outcome of a claim for accrued benefits hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  As no additional evidence may be added to the file in regards to this issue, no evidentiary development is necessary for the claim decided herein.  Thus, no discussion of whether VA has fulfilled its duty to assist the appellant with respect to this claim is necessary.

II.  Accrued Benefits and Nehmer Claims

Accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2002); see The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Accrued benefits include those a veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The record establishes that the appellant is the Veteran's widow.  The Veteran died in August 2007, and the appellant filed her claim for accrued benefits that same month.  Thus, the appellant has met the threshold criteria for entitlement to payment of accrued benefits.  See 38 C.F.R. § 3.1000 (2016).

The Veteran served in Vietnam during the Vietnam Era and thus is considered a Vietnam veteran presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307 (a)(3) (2016).  The Veteran was also shown to have coronary artery disease, which is a covered herbicide disease as described under 38 C.F.R. § 3.816.

Accordingly, the Veteran was a "Nehmer class member."  See 38 C.F.R. § 3.816 (b).  When a Nehmer class member entitled to retroactive benefits under § 3.816 dies prior to receiving payment of any such benefits, such benefits are paid to the first individual or entity listed in § 3.816(f)(1) living or in existence at the time of payment.  The appellant meets the basic eligibility requirements for entitlement to any retroactive compensation benefits due the Veteran under 38 C.F.R. § 3.816 as the Veteran's spouse. 

VA will pay the amount of retroactive benefits due an identified payee in accordance with § 3.816(f)(1) without requiring an application from the payee.  38 C.F.R. § 3.816 (f).  The provisions of 38 U.S.C. 5121 (c) (West 2014) and 38 C.F.R. § 3.1000 (c) (2016) requiring survivors to file claims for accrued benefits do not apply to Nehmer payments under 38 C.F.R. § 3.816, § 3.816(f)(2).  Thus there was no need for the appellant to submit a timely application for any available retroactive Nehmer benefits.  Rather, any such benefits owing the Veteran must be paid to the appellant.  Id.  

As noted above, accrued benefits include those a veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  

In this case, coronary artery disease was added to the list of presumptive diseases (as ischemic heart disease) on August 31, 2010.  75 Fed. Reg. 53, 202 (August 31, 2010).  Here, the Veteran was entitled to retroactive benefits in accordance with Nehmer, and was seeking an increased rating for coronary artery disease.  The Board notes that the consideration of the Veteran's claim under Nehmer changed the basis upon which service connection was granted, from a claim based on aggravation from diabetes mellitus, to a direct service connection claim.  Taking this into consideration and reading the Veteran's claim for an increased rating in a way most beneficial to the appellant, the Board will consider the appropriate ratings for coronary artery disease from the date of the Veteran's first claim pertaining to coronary artery disease in November 2, 1997, onward.

III.  Increased Rating Claim

The appellant asserts that a disability rating in excess of 30 percent for the Veteran's service-connected coronary artery disease is warranted.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

Coronary artery disease is rated based on criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7005.  Section 4.104 was revised twice since November 2, 1997.  The first revision was effective January 12, 1998.  See 62 Fed. Reg. 65207  (December 11, 1997).  The second revision was effective September 6, 2006.  See 71 Fed. Reg. 52457  (September 6, 2006).  The revision effective in 2006 did not alter the criteria applicable to the instant case.

The revision effective January 12, 1998 does not specify that it was to have a retroactive effect.  Accordingly, the Board will consider the pre-January 12, 1998 criteria and the January 12, 1998 revised criteria and applies the criteria most favorable to the Veteran, although if an award is warranted under the January 12, 1998 revision the award cannot be effective prior to January 12, 1998.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Prior to January 12, 1998, a 100 percent rating was warranted for arteriosclerotic heart disease (which includes coronary artery disease) during and for six months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  A 100 percent rating was also warranted if after six months of such acute illness there were chronic residual findings of congestive heart failure, or angina (chest pains) on moderate exertion, or more than sedentary employment precluded.  Id. 

A 60 percent rating was warranted if, following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, more than light manual labor was not feasible.  Id.  A 30 percent rating was warranted if, following typical coronary occlusion or thrombosis, or with history of substantiated anginal attack, ordinary manual labor was feasible.  Id. 

The criteria effective beginning on January 12, 1998 are based primarily on episodes of congestive heart failure, left ventricular ejection fraction values, and metabolic equivalents (METs).  38 C.F.R. § 4.104 (1998).  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  Id.  When the level of METs at which dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. Id.  at Note (2). 

Under the revised criteria, a 100 percent rating is assigned for documented coronary artery disease resulting in chronic congestive heart failure, or; if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction less than 30 percent.  38 C.F.R. § 4.104 , Diagnostic Code 7005 (2016).

Under the revised criteria, a 60 percent rating is assigned for documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  

Under the revised criteria, a 30 percent rating is assigned for documented coronary artery disease if a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. Id.

Following the changes made by the April 2016 rating decision which granted service connection based on Nehmer, service connection was granted for coronary artery disease with a 30 percent evaluation from November 2, 1997 to September 6, 2001 and from January 2002 thereafter.  As noted above, the Veteran's 100 percent disability rating period will not be discussed as the highest rating available is already assigned.

Turning to the evidence, a December 1997 VA medical center treatment note includes the Veteran's complaints of chest pain which was relieved with baking soda days prior.  The Veteran had another episode of chest pain which disappeared upon arriving to the emergency room.  It was noted that the Veteran's blood pressure was elevated.  The Veteran was admitted for treatment and discharged himself against medical advice two days later.  A June 1998 VA examination noted a heart condition, remarking that the Veteran sought treatment at the end of 1997 for chest pain and that it was unclear whether the Veteran had myocardial infarct or not.  The Veteran reported no chest pain, orthopnea or paroxysmal nocturnal dyspnea.  The Veteran reported dyspnea on exertion.  Left ventricular hypertrophy was recorded in June 1998.  

The Veteran is shown to have undergone a coronary artery bypass graft procedure for coronary artery disease in September 2001.  Surgical reports noted marked left ventricular hypertrophy.  

A VA examination dated in November 2001 noted that angina was first noted in December 1997 and chest pain recurred in March 1998.  The Veteran was tested with a treadmill but stopped due to claudication.  Exercise capacity was noted as markedly reduced with a markedly abnormal resting electrocardiogram.  An April 1998 echocardiogram was found to show left ventricular hypertrophy.  It was noted that the Veteran's estimated METs was 3 with activity limitation mainly secondary to peripheral vascular disease and an old cerebral vascular accident.  

January, May, August and September 2004 private treatment notes include reports of no shortness of breath or chest pain.  A September 2004 treatment note indicated that a stress test was not conducted and that the Veteran wanted to hold off on testing.  It was noted that the Veteran was stable.

In an October 2004 VA examination, it was noted that the Veteran reported everything was fine on stress tests in September 2004, the Veteran's estimated METS were thus found to be between 8 and 9.  

An August 2006 VA examination demonstrates that examination of the heart showed regular rate and rhythm without murmur.  It was noted that the Veteran was unable to participate in a stress test, due to his peripheral vascular disease.  Estimated METs was 7.  In a January 2007 treatment note the Veteran denied chest pain.  Coronary artery disease was noted to be stable.

A private treatment note dated in August 2006 indicated that the Veteran denied exertional chest pain, dyspnea, palpitations, syncope, orthopnea, edema or paroxysmal nocturnal dyspnea.  An assessment of stable coronary artery disease was provided.  The Veteran denied chest pain and shortness of breath in September 2006.  

At an April 2007 VA examination, it was noted that since 2001 there were no changes in the Veteran's coronary artery disease and no treatment.  The Veteran stated he was not sure if any testing had been conducted since 2004.  

The Veteran passed away in August 2007.  His death certificate noted that his death was due to perforated viscous.  Other significant conditions were noted as cardiovascular disease.

Based on a review of the evidence, the Board concludes that a rating in excess of  30 percent is not warranted.  Regarding the application of the rating criteria prior to January 12, 1998, the evidence does not demonstrate that following coronary occlusion or thrombosis or with a history of substantiated repeated anginal attacks,  more than light manual labor, due to coronary artery disease, was not feasible.  Between November 2, 1997 and January 12, 1998, evidence of chest pain is shown as is dyspnea, however the Veteran's symptoms are not shown to rise to the level of preventing more than light manual labor as due to coronary artery disease.  Further, the evidence demonstrates chest pain but shows that it is unclear that there was myocardial infarct, coronary thrombosis or occlusion.  

The evidence from January 12, 1998 do not demonstrate a typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, prevention of more than light manual labor, due to coronary artery disease.  Nor is more than one episode of acute congestive heart failure in the past year or of a workload not greater than 5 METs shown.  The evidence does not demonstrate left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  In fact, the evidence demonstrates METs which are described in the rating criteria for the 30 and 10 percent ratings, respectively, during the October 2004, August 2006 and April 2007 VA examinations.  Further, while an estimated METs of 3 was provided by the Veteran's November 2001 VA examiner, activity limitation was noted as mainly secondary to peripheral vascular disease and an old cerebral vascular accident, as opposed to coronary artery disease.  

Based upon the available records at the time of the Veteran's death, overall, the Veteran's symptoms are described largely as chest pain and dyspnea prior to his surgical procedure.  Further, following his surgical procedure, the evidence indicates that the Veteran's symptoms stabilized, as demonstrated by his regular denial of shortness of breath or chest pain in private treatment records and improved METs.  

Thus the evidence does not show that the Veteran met the criteria for the next higher rating of 60 percent.  Similarly, the highest rating, a 100 percent evaluation is not shown to be warranted as neither the chronic residual findings of congestive heart failure as described in the rating criteria prior to January 12, 1998 nor the chronic congestive heart failure or a workload of 3 METs or an ejection fraction less than 30 percent are demonstrated. 

For these reasons, the Board finds that the criteria for a rating in excess of 30 percent have not been met.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplates the Veteran's coronary artery disease.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's condition.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's disabilities are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.  

As the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render the Veteran unemployable the Board finds it unnecessary to refer this claim to the Director for extraschedular consideration.  


ORDER

Entitlement to a rating in excess of 30 percent for service-connected coronary artery disease, post-operative residuals, for accrued benefits purposes, between November 2, 1997 and September 6, 2001, and from January 1, 2002 is denied.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


